     Case 2:20-cv-05548-JAK-SP Document 9 Filed 08/18/20 Page 1 of 3 Page ID #:106



1
     Todd M. Friedman (SBN 216752)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
3
     Woodland Hills, CA 91367
4    Phone: 323-306-4234
5
     Fax: 866-633-0228
     tfriedman@toddflaw.com
6

7    Attorneys for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
     TERRY FABRICANT, individually )                 Case No.: 2:20-cv-05548-JAK-SP
11   and on behalf of all others similarly
                                   )
12   situated,                     )                 NOTICE OF VOLUNTARY
                                   )                 DISMISSAL OF ENTIRE ACTION
13
     Plaintiff,                    )                 WITHOUT PREJUDICE
14                                 )
            vs.                    )
15
                                   )
16                                 )
17
     FUSION CONSULTING SERVICES )
     #2, LLC, D/B/A REMITTANCE     )
18   CAPITAL MANAGEMENT and        )
19   DOES 1 through 10, inclusive, )
                                   )
20
     Defendants.                   )
21                                 )
22

23         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
24
     Civil Procedure 41(a)(1), hereby voluntarily dismisses this matter without
25

26   prejudice as to the individual and class claims. Defendant has neither answered
27
     Plaintiff’s Complaint, nor filed a motion for summary judgment. Although this
28

     case was filed as a class action, no class has been certified, and court approval of


                                        Notice of Dismissal - 1
     Case 2:20-cv-05548-JAK-SP Document 9 Filed 08/18/20 Page 2 of 3 Page ID #:107



1
     this voluntary dismissal is therefore not required under Rule 23(a) of the Federal
2
     Rules of Civil Procedure. Accordingly, this matter may be dismissed without
3

4    prejudice and without an Order of the Court.
5

6          Respectfully submitted this 18th day of August 2020.
7

8
                               By:   s/Todd M. Friedman
9                                    Todd M. Friedman, Esq.
10
                                     Law Offices of Todd M. Friedman, P.C.
                                     Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
     Case 2:20-cv-05548-JAK-SP Document 9 Filed 08/18/20 Page 3 of 3 Page ID #:108



1
     Filed electronically on this 18th day of August 2020 with:
2
     United States District Court CM/ECF system
3

4    Notification sent on this 18th day of August 2020 via the ECF system to all
5
     interested parties

6

7    This 18th day of August 2020.
8
     By: s/Todd M. Friedman
9        Todd M. Friedman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 3
